GRIMES, Judge.
The appellant was charged with second degree murder. As a result of negotiations, he pled guilty to manslaughter and received the agreed upon sentence of fifteen years imprisonment.
Appellant’s point on appeal is whether the court erred in accepting his plea of guilty without adequately complying with the requirements of Rule 3.170(j) CrPR. We believe the record adequately reflects that appellant’s plea was voluntarily made with a full understanding of its significance. This is particularly so in view of the fact that it was a negotiated plea. See Kelly v. State, Fla.App.1st, 1971, 254 So.2d 22.
While the record does not reflect that the court inquired into the existence of a factual basis for the plea, there is no allegation that there was none or that appellant was prejudiced by the failure to make such inquiry. Consequently, the non-compliance with the rule in this instance constituted no more than harmless error. See Hall v. State, Fla.App.2d, 1974, 303 So.2d 417 (opinion filed November 13, 1974).
In Hall we certified a similar question to the Supreme Court. Therefore, in the case sub judice we will certify the same question as was certified in Hall.
Affirmed.
HOBSON, A. C. J., concurs.
BOARDMAN, J., concurs in part, dissents in part with opinion.
BOARDMAN, Judge.
Consistent with my position taken in Hall v. State, Fla.App.2d, 1974, 303 So.2d 417, I dissent to that portion of the majority opinion wherein the error is considered to be harmless error and concur with the majority view to certify the question to the Supreme Court of Florida.